Citation Nr: 1044841	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-10 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

3.  Entitlement to an earlier effective date for the grant of 
service connection for coronary artery disease (CAD), status-post 
myocardial infarction.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of September 2004 by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

The Veteran's claims of entitlement to an evaluation in excess of 
50 percent for PTSD and entitlement to TDIU were previously 
before the Board in April 2008 and remanded at that time for 
additional evidentiary development, to include providing proper 
notice, obtaining outstanding VA treatment records, and affording 
the Veteran an opportunity for VA examinations.  The requested 
development was completed with regard to the Veteran's increased 
rating claim for PTSD and this issue is before the Board for 
final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Unfortunately, the requested development was not completed with 
respect to his claim for TDIU and another remand is required for 
the reasons discussed below.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

The Board's April 2008 remand order also addressed the issue of 
entitlement to an earlier effective date for the grant of service 
connection for PTSD.  In particular, the Veteran was to be 
provided with a statement of case (SOC) pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999), along with instructions on how to 
properly perfect an appeal to secure appellate review before the 
Board on this issue.  The SOC was issued in January 2009, but 
there was no evidence of record to show that the Veteran 
perfected an appeal on this issue.  Accordingly, this issue is 
not before the Board.

The issues of (1) entitlement to TDIU; and (2) entitlement to an 
earlier effective date for the grant of service connection for 
CAD, status-post myocardial infarction, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by 
anhedonic, depressed, and dysphoric mood, flat or constricted 
affect, recurring suicidal ideation, anger management issues, 
serious social and occupational impairment, poor eye contact, 
insomnia, impaired concentration and attention, social isolation, 
impulse control problems, difficulty with abstract reasoning 
tasks, mildly impaired recent memory, persistent re-experiencing 
of trauma, avoidance of stimuli associated with trauma and 
numbing of general responsiveness, persistent symptoms of 
increased arousal, "relational conflict" with his daughter, 
occasional auditory and visual hallucinations, and Global 
Assessment of Functioning (GAF) scores primarily between 47 and 
55.    

2.  The Veteran's service-connected PTSD is not manifested by 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
closes relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD, but not 
higher, are met for the entire period of time covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected PTSD has gotten 
worse and that this decline warrants a higher disability 
evaluation.  The Veteran filed his original claim of entitlement 
to service connection for PTSD in December 1993.  The RO denied 
the Veteran's claim in a rating decision dated April 1995.  The 
Veteran was notified of this decision and subsequently perfected 
an appeal.  The Board remanded the Veteran's claim for additional 
evidentiary development in a decision dated February 1998.  
Following the remand, the RO granted the Veteran's claim of 
entitlement to service connection for PTSD in a rating decision 
dated December 2001.  The RO evaluated the Veteran's disability 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 as 50 percent 
disabling, effective December 9, 1993. Effective December 4, 
2001, the RO evaluated the Veteran's PTSD as 30 percent 
disabling.

The Veteran filed a timely notice of disagreement (NOD) in 
February 2002 in which he stated "I am writing to disagree with 
your decision to me dated 12/20/01 which granted a 30% evaluation 
for my service connected PTSD."  In May 2002, the Veteran 
submitted an additional statement to the RO in which he indicated 
that he sought an increase in his service-connected PTSD as well 
as an earlier effective date "on my award."  The RO issued an 
SOC in November 2002 in which the Veteran's disability evaluation 
was increased to 50 percent, effective December 4, 2001.  This 
action was implemented by way of a November 2002 rating decision.  
However, the Veteran did not file a timely appeal on this issue.

In April 2003, the Veteran, through his representative, submitted 
a statement to VA in which he requested "reconsideration" of 
his increased rating claim for PTSD.  The RO issued the rating 
decision currently on appeal in September 2004 and continued the 
Veteran's 50 percent evaluation for PTSD under Diagnostic Code 
9411.  The Veteran was notified of this decision and timely 
perfected this appeal.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2010).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single 
evaluation will be assigned under the diagnostic code, which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.

The Board must also consider the application of staged ratings in 
determining the present level of a disability for any increased 
evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the assignment of staged ratings would 
be necessary where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  Based upon 
the guidance of the Court in Hart, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected PTSD such that staged ratings are applicable in this 
case.

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  It is the responsibility of the rating specialist 
to interpret examination reports in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.2, 
4.126.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores 
ranging between 61 to 70 reflect mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
between 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty 
understanding complex commands; impairment of short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent ability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or own 
name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on a veteran's social 
and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

The Veteran presented to a VA mental health clinic in April 2002 
and reported subjective complaints of chronic anhedonia, 
depression, anxiety, hypervigilance, recurring nightmares, 
hyperarousal, exaggerated startle response, irritability, and 
anger outbursts.  The Veteran denied any suicidal or homicidal 
ideation.  A mental status examination found the Veteran to be 
alert with clear sensorium and full orientation.  The examiner 
described the Veteran as congenial and neatly groomed, but noted 
that his mood was anhedonic.  Affect was consistent with mood.  
Although there was no evidence of suicidal or homicidal ideation, 
the Veteran's history of recurring suicidal ideation was noted.  
No evidence of hallucinations, delusions, flight of ideas, or 
looseness of association was found and the Veteran's thought 
processes were goal-directed.  The Veteran's judgment was intact 
and his insight was "okay."  The Veteran's GAF score was 45.  
The impression was chronic PTSD and comorbid chronic depressive 
disorder.

The Veteran sought additional VA psychiatric care in December 
2002 after reporting subjective complaints of anger and 
depression "most of the time," as well as frustration and 
suicidal ideation without plan.  The Veteran also reported 
hearing voices that told him to hurt himself.  The impression was 
PTSD.

The Veteran was afforded a VA social work-psychosocial assessment 
in February 2003.  He reported subjective symptoms of depression, 
anger, irritability, poor sleep, suicidal thoughts, intrusive 
thoughts, marital problems, and an inability to "get closer to 
others."  The Veteran also reported poor communication with his 
adult children and he was noted to be married and divorced 
multiple times.  The Veteran's GAF score was 47.  The impression 
was chronic and severe PTSD with serious social and occupational 
impairment.  The examiner also diagnosed the Veteran as having 
comorbid anxiety disorder.  

In March 2003, the Veteran underwent a VA psychiatric evaluation.  
He reported subjective complaints of decreased sleep (2-3 hours 
per night), auditory hallucinations, and "some" suicidal 
ideation.  Upon mental status examination, the Veteran's 
appearance, motor behavior, and speech was normal.  His mood was 
depressed and his affect was normal.  The Veteran acknowledged 
some occasional and brief thoughts of suicide, but denied any 
preoccupation, plan, or intent.  He also denied paranoid or 
homicidal ideation, but admitted to having auditory 
hallucinations.  No evidence of visual hallucinations, flight of 
ideas, looseness of association, or grandiosity was found.  The 
Veteran also denied having any obsessions or compulsions.  The 
examiner also found the Veteran to be alert and oriented with a 
"grossly intact" memory and judgment which was described as 
fair to good.  The Veteran's GAF score was 47.  The impression 
was chronic PTSD and comorbid chronic depressive disorder.  
"Anger management issues" were also listed on Axis IV.

The Veteran was afforded a VA Compensation and Pension (C&P) PTSD 
examination in May 2003.  He stated that he thought about Vietnam 
"all the time," and reported subjective complaints of 
nightmares and intrusive thoughts, hypervigilance, impaired 
sleep, poor memory and concentration, irritability, anger and 
tenseness with accompanying suicidal ideation, easy startle 
response, social isolation and detachment, and avoidant behavior.  
According to the Veteran, he last worked in 1993, but stopped 
after sustaining a back injury in a motor vehicle accident.  The 
Veteran also reported marital conflict (even though he was 
separated) as well as conflict with his step-daughter.  The 
Veteran described the relationship with his biological children 
as good, stated that he had few friends, and no hobbies.

A mental status examination found the Veteran to be casually 
dressed and adequately groomed.  The Veteran had poor eye contact 
and reported having depression.  He was friendly, but not 
cooperative, and his affect was noted to be flat.  The Veteran's 
speech was normal and no evidence of visual hallucinations, 
delusions, or impairment in thought process or communication was 
found.  The Veteran indicated that heard voices telling him to 
"kill himself" when he tried to fall asleep.  He also described 
paranoid thoughts and slept with a pistol by his head.

The examiner also found evidence of occasional suicidal ideation 
(without plan or intent) as well as impaired concentration and 
attention, but noted that the Veteran's long-term memory was 
intact.  The Veteran was able to perform activities of daily 
living (ADLs) and manage his own finances and household chores.  
The Veteran's GAF score was 47.  The diagnoses were chronic PTSD, 
depressive disorder, and partner relational problems.  The 
examiner further stated:

The patient suffers from posttraumatic 
stress disorder and comorbid depressive 
disorder.  He also had family dysfunction 
that causes him distress.  His depression 
is due to his posttraumatic stress 
disorder and his family discord.  He has 
serious symptoms related to his 
posttraumatic stress disorder including 
social isolation, impulse control 
problems, and suicidal ideation.  

He is currently unable to work due to his 
back problems.  He worked until 1993 when 
he had a back injury; therefore, it is 
assumed that he would be able to work now 
if he did not have the physical 
disability.  He would likely have 
difficulty in his job due to posttraumatic 
stress disorder.  He is able to manage his 
funds in his own best interest.  The GAF 
score of 47 is attributable to the 
posttraumatic stress disorder.

Also associated with the claims file is a VA mental health group 
therapy note dated June 2003.  According to the author, the 
Veteran appeared to be quiet, reserved, and depressed.  The 
impression was chronic and severe PTSD with social and 
occupational impairment.

The Veteran sought additional VA mental health care in September 
2003.  He reported improved sleep (5 hours per night), 
occasional auditory hallucinations, and "some," albeit less 
frequent suicidal ideation.  A mental status examination showed 
the Veteran's appearance, motor behavior, and speech to be 
normal.  He was alert and oriented with "grossly intact" 
memory.  The Veteran's mood was depressed and his affect was 
appropriate.  The Veteran admitted having "occasional and 
brief" thoughts of suicide, but denied any preoccupation, plan, 
or intent.  He also reported auditory hallucinations, but denied 
paranoid or homicidal ideation, obsessions or compulsions, or 
visual hallucinations (except as related to nightmares and 
flashbacks).  No evidence of flight of ideas, looseness of 
association, or grandiosity was found.  Judgment was noted to be 
fair to good, he had partial insight, and the Veteran's GAF 
score was 48.  The impression was chronic PTSD and comorbid 
chronic depressive disorder.  "Anger management issues" were 
also listed on Axis IV.

The Veteran received additional VA psychiatric care in May 2004.  
He reported subjective complaints of transient depression, 
combat-related intrusive, recurrent memories, avoidant behavior, 
intermittent insomnia, and passive death wishes when depressed.  
The Veteran denied any active suicidal or homicidal intent or 
plan.  He also denied hallucinations and no evidence of 
delusional thinking or symptoms suggestive of hypomanic/manic 
episodes was found.  It was noted that the Veteran was separated 
from his wife, lived alone, and spent his time visiting friends 
or doing household chores.  

A mental status examination found the Veteran to be alert, 
oriented, casually dressed, and adequately groomed.  The Veteran 
was calm and cooperative with good eye contact and his speech 
and psychomotor activity was normal.  Attention, concentration, 
and recall appeared adequate and the Veteran's memory was 
grossly intact.  According to the Veteran, his mood was 
"alright" and the examiner described his affect as appropriate 
and euthymic.  The Veteran's thought processes were coherent, 
logical, and goal-directed.  No evidence of suicidal or 
homicidal ideation, hallucinations, or delusions was found.  The 
Veteran's GAF score was 55.  The impression was PTSD.  See also, 
VA mental health treatment notes dated September and October 
2004 (describing similar symptoms and GAF scores).

The Veteran returned to VA for continued psychiatric care in 
September 2006.  According to the Veteran, he stopped attending 
the mental health clinic after he suffered a heart attack in 
2004.  It was noted that the Veteran continued to take his 
prescribed psychiatric medications during that time, but he 
reported no improvement in his sleep.  The Veteran also 
indicated that he experienced intrusive memories and survivor's 
guilt.  He denied suicidal or homicidal ideation and stated that 
he got divorced in 2005.  The Veteran expressed interest in 
returning to individual and group therapy.  The Veteran's GAF 
score was 50.  The impression was chronic PTSD.    

The Veteran presented to a VA mental health clinic in January 
2008 for follow-up care.  He reported subjective complaints of 
difficulty sleeping, along with combat-related nightmares, night 
sweats, avoidant behavior, easy startle reflex, hypervigilance, 
irritability, anger, and easy agitation.  However, the Veteran 
stated that he was able to control his anger and he denied any 
suicidal or homicidal ideation.  The Veteran also acknowledged 
having some "family problems," particularly with his daughter, 
who was noted to have three children and financial difficulties.  

A mental status examination revealed the Veteran to be calm and 
cooperative with good eye contact.  The Veteran was alert and 
oriented and he seemed cognitively intact.  His speech was 
normal without evidence of psychomotor retardation or agitation.  
The Veteran's mood was "okay" and his affect was constricted.  
His thought processes were goal-directed and no evidence of 
flight of ideas or looseness of association was found.  There 
was also no evidence of suicidal or homicidal ideation, 
hallucinations, delusions, or paranoia.  The Veteran's GAF score 
was 55.  The impression was service-connected PTSD and insomnia.

The Veteran returned to VA that same month for a PTSD screening 
interview in connection with his attempt to gain readmission 
into the PTSD program.  The interviewer noted that the Veteran 
met the DSM-IV criteria for a PTSD diagnosis and indicated that 
he had chronic symptoms since his return from Vietnam.  The 
Veteran reported passive thoughts of suicidal ideation in the 
past year, but without plan, intent, or attempt.  A mental 
status examination found the Veteran to be well-groomed, alert, 
and cooperative with good eye contact.  His mood was euthymic 
and he had a full range of affect.  His speech was normal and 
there was no evidence of hallucinations, delusions, or suicidal 
or homicidal ideation.  The Veteran's insight and judgment were 
described as "good."  The impression was chronic PTSD.  

The Veteran underwent another VA mental health evaluation in 
March 2008.  The Veteran reported subjective complaints of sleep 
disturbance almost every night, nightmares (1-2 times per week), 
and frustration with people not wanting to hear about his 
experiences in Vietnam.  The Veteran endorsed numerous PTSD 
symptoms related to re-experiencing, avoidance, and increased 
arousal.  He also reported "severe" depression and occasional 
vague auditory hallucinations, but rarely had panic episodes.  
He got along "very well" with his grown children and talked to 
them "constantly."  He had some friends, but indicated that he 
did not completely trust them.  

A mental status examination found the Veteran to be oriented to 
time, place, person, and purpose.  According to the examiner, 
the Veteran did not appear to be in any psychological distress, 
nor were there any indications of mental content symptoms, 
perceptual disturbance, or gross cognitive confusion.  The 
Veteran's thinking and speech were normal, but he endorsed 
occasional passing thoughts of suicide.  However, he denied 
ideation, intent, or plan.  The Veteran's GAF score was 55.  The 
impression was chronic moderate PTSD as well as depression, not 
otherwise specified (NOS).  See also, March, April, and June 
2008 VA mental health progress notes (documenting similar 
symptoms and GAF scores). 

VA administered another C&P PTSD examination in September 2008.  
The Veteran stated that he felt depressed often.  It was also 
noted that the Veteran's former wife passed away recently and 
while he had a "good" relationship with his adult son, he 
referred to his adult daughter as "lazy."  The Veteran lived 
alone and denied being in a relationship at the time of the 
examination.  The Veteran spent his time eating and sleeping and 
stated that he went out in the evening "to ride or see his 
friends."  However, the Veteran stated that no one came to see 
him.  The Veteran also stated that he slept with a gun nearby and 
was unable to sleep in the dark.  Moreover, the Veteran stated 
that he experienced nightmares about Vietnam (3-4 times per week) 
and had survivor's guilt.  The Veteran expressed an interest in 
talking about his experiences in Vietnam, but said that no one 
wanted to listen to him.  He denied a history of violence or 
suicide attempts and the examiner described the Veteran as 
"moderately impaired" with regard to psychosocial functioning.

A mental status examination found the Veteran to be clean and 
casually dressed.  He was cooperative, relaxed, and attentive, 
but his mood was dysphoric.  The Veteran's affect was 
appropriate and he was oriented to person, time, and place.  His 
psychomotor activity, speech, and thought process and content 
were unremarkable.  His attention was intact and no evidence of 
delusions was found.  The Veteran had difficulty with abstract 
reasoning tasks and the examiner also noted some evidence of 
transient visual hallucinations.  There was, however, no 
evidence of inappropriate behavior, obsessive/ritualistic 
behavior, homicidal or suicidal thoughts, impaired impulse 
control, episodes of violence, or problems performing ADLs 
(including the ability to maintain minimum personal hygiene).  
The Veteran's remote and immediate memory were normal, while his 
recent memory was noted to be mildly impaired.  Insight and 
judgment were good.  The Veteran also reported mild short-term 
memory problems in which he forgot his age or telephone number.

According to the examiner, the Veteran's PTSD was manifested by 
chronic symptoms of persistent re-experiencing of trauma, 
avoidance of stimuli associated with the trauma, numbing of 
general responsiveness, and persistent symptoms of increased 
arousal.  The examiner expressed the opinion that the Veteran's 
PTSD symptoms were "moderate and have persisted over time."  
In preparing a psychiatric summary, the examiner noted that the 
Veteran demonstrated changes in his physical health as well as 
social/interpersonal relationships since his last VA 
examination.  The Veteran reported continued symptoms of arousal 
and re-experiencing.  According to the examiner, however, the 
Veteran endorsed limited avoidance symptoms and overall, the 
examiner described the Veteran's PTSD symptoms as "moderate."  
The examiner stated that the Veteran was not unemployable due to 
PTSD symptoms.  Instead, the Veteran's PTSD symptoms were likely 
to only mildly reduce his efficiency and productivity in 
occupational functioning and daily life.  

In the examiner's opinion, the Veteran appeared to maintain 
contact with family, drove his vehicle, managed his finances, 
and saw his friends.  There was no evidence of total 
occupational and social impairment, nor was there reduced 
reliability and productivity as a result of PTSD symptoms.  The 
examiner also noted that the Veteran retired in 1993 following a 
motor vehicle accident in which he injured his back.  The 
Veteran's GAF score was 58 and he was found competent for VA 
purposes.  The impression was mild/moderate PTSD and depressive 
disorder NOS.  "Relational conflict with daughter" was listed 
on Axis IV.  The examiner indicated that the symptoms from the 
various psychiatric disabilities overlapped and were difficult 
to differentiate. 

Given the evidence of record, the Board finds that the evidence 
is at least in equipoise as to whether an evaluation of 70 
percent for PTSD is warranted.  Accordingly, the Board finds that 
an evaluation of 70 percent, but not higher, is warranted for the 
entire period of time covered by the appeal.  The Veteran's GAF 
scores during this period ranged from 45 to 58, with the 
predominant scores ranging from 47 to 55.  Scores of 47 to 55 
reflect a variation in psychosocial functioning which includes 
moderate symptoms or moderate difficulty in social or 
occupational functioning (i.e., flat affect and circumstantial 
speech, occasional panic attacks, few friends, conflicts with 
peers or co-workers) to serious symptoms or any serious 
impairment in social or occupational functioning (e.g., suicidal 
ideation, no friends, unable to keep a job).  In this regard, the 
descriptions of the Veteran's PTSD also ranged from mild and 
moderate to severe and chronic.  The totality of the evidence, 
however, shows that the Veteran's overall disability picture more 
nearly approximates the criteria for an evaluation of 70 percent.  
38 C.F.R. §§ 4.2, 4.126.

Objective medical evidence of record revealed that the Veteran's 
PTSD was manifested by anhedonic, depressed, and dysphoric mood, 
flat or constricted affect, recurring suicidal ideation, anger 
management issues, serious social and occupational impairment, 
poor eye contact, insomnia, impaired concentration and attention, 
social isolation, impulse control problems, difficulty with 
abstract reasoning tasks, mildly impaired recent memory, 
persistent re-experiencing of trauma, avoidance of stimuli 
associated with trauma, numbing of general responsiveness, 
persistent symptoms of increased arousal, "relational conflict" 
with his daughter, and occasional auditory and visual 
hallucinations.

The Board also finds highly probative the Veteran's self-reported 
psychiatric symptoms, including chronic anhedonia, depression, 
anxiety, hypervigilance, recurring nightmares, hyperarousal, 
exaggerated startle response, irritability, anger outbursts, 
suicidal ideation, auditory hallucinations, poor sleep, intrusive 
thoughts, poor communication skills, relationship problems, and 
avoidant behavior.  

In this regard, the Veteran, as well as other individuals, is 
competent to report on the Veteran's psychiatric symptoms.  See 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009) (noting 
that lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within the 
personal knowledge and observations of the witness).  The Board 
ultimately finds these lay reports to be competent, credible, and 
probative.  

The Board acknowledges that there were periods of time during the 
pendency of the claim in which the Veteran's service-connected 
PTSD symptoms showed some improvement.  Such evidence, in the 
Board's opinion, would weigh against an award of 70 percent for 
PTSD.  But given the totality of the evidence and resolving all 
doubt in the Veteran's favor, the Board finds that the Veteran is 
entitled to an evaluation of 70 percent, but not higher, for the 
entire period of time covered by the appeal.  In that regard, the 
Board finds persuasive the Veteran's continued reports of 
suicidal thoughts, severe depression, and hallucinations.  

The Board finds that the Veteran is not entitled to a 100 percent 
schedular evaluation based on the evidence of record for any 
period of time covered by the appeal.  Namely, there is no 
evidence of record demonstrating he has total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, or 
memory loss for names of closes relatives, own occupation, or own 
name.    

The Board acknowledges that the Veteran indicated in September 
2008 that he had mild short-term memory problems in which he 
forgot his age or telephone number.  However, there is no 
indication that he is unable to remember his own name or that of 
close relatives or his occupation.  Similarly, the Veteran was 
noted on more than one occasion to have intermittent 
hallucinations.  These symptoms, alone, however, are 
insufficient to justify a 100 percent schedular evaluation for 
PTSD, particularly where, as here, they were considered in 
resolving any doubt to grant a 70 percent rating.  The Veteran 
also does not have gross impairment of thought processes or 
communication.  Instead, the evidence shows that his thought 
processes have been assessed as goal-directed with no flight of 
ideas, or looseness of association and coherent, logical and 
goal-directed.  Furthermore, no communication deficits are shown 
and his speech has been assessed as normal.  Regarding grossly 
inappropriate behavior, in September 2008 no evidence of 
inappropriate behavior was found and there is no evidence of 
record to the contrary during the period of time covered by this 
claim.  Although the Veteran reports anger and anger outbursts, 
he also stated in January 2008 that he is able to control his 
anger.  In September 2008, the examiner reported that there was 
no evidence of impaired impulse control or episodes of violence.  
None of the evidence shows that he has homicidal ideation.  
Moreover, although he has suicidal thoughts, he does not have a 
plan in place nor is he shown to be in danger of suicide.  
Accordingly, the evidence does not show that he is in persistent 
danger of hurting himself or others.  Regarding, the 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), the Veteran 
was described by mental health practitioners as neatly or 
adequately groomed.  The September 2008 examiner specifically 
reported that he had no problem with the ability to maintain 
minimum personal hygiene.   With respect to disorientation to 
time and place, the evidence of record generally shows that he 
was alert and oriented.  In March and September 2008, he was 
assessed as being oriented to time, place, and person.  

In addition, although the Veteran reported marital conflict, he 
indicated that he talked to his children constantly although he 
did have some issues with his daughter.  Even though he had 
difficulty getting closer to people, the Veteran reported that 
he did have friends.  Accordingly, total social impairment is 
not shown.  In addition, the September 2008 VA C&P examiner 
specifically found no evidence of total occupational and social 
impairment as a result of the Veteran's PTSD symptoms and the 
May 2003 examiner opined only that the Veteran would have 
difficulty working not that he is totally disabled from an 
occupational standpoint.  There is otherwise no evidence, lay or 
medical, showing that the Veteran is totally disabled due to his 
service-connected psychiatric disorder.  Thus, the preponderance 
of the evidence is against finding that the Veteran is entitled 
to a 100 percent schedular evaluation.  

The Board also notes that the Veteran has been diagnosed as 
having psychiatric conditions in addition to the service-
connected PTSD.  As the symptoms attributable to other 
psychiatric conditions have not been clearly disassociated from 
his PTSD, the Board considered all psychiatric symptoms and their 
severity in reaching the above conclusions.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected PTSD are 
unusual or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Furthermore, as there is no indication in the record as to why 
the Veteran's case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in this 
case, particularly where, as here, the signs and symptoms of the 
Veteran's service-connected PTSD are addressed by the relevant 
criteria discussed above. 

It is also pointed out that the assignment of a 70 percent 
schedular disability rating contemplates that there is 
commensurate industrial impairment as a result of the Veteran's 
service-connected PTSD.  See also, 38 C.F.R. § 4.1 (2010) (noting 
that the percentage ratings represent as far as can be 
practically determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and their 
residual conditions in civilian occupations).  Additionally, the 
Board notes that the Veteran retired in 1993 after sustaining a 
back injury in a motor vehicle accident.  He has not worked since 
this incident and has received Social Security Disability 
benefits since October 1994.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008). 

The Board has applied the benefit-of-the-doubt doctrine, where 
applicable, in reaching these conclusions.  38 U.S.C.A. 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In May 2004, prior to the initial decision on the claim by the 
AOJ, the Veteran was instructed to submit evidence showing that 
his service-connected disability got worse.  The Veteran received 
additional information in May 2008 pursuant to the Court's 
decision in Dingess.  For instance, he was informed of the rating 
criteria for PTSD contained in 38 C.F.R. § 4.130 and he was also 
advised to submit evidence showing the nature and severity of his 
condition, the severity and duration of the symptoms, and the 
impact of the condition and/or symptoms of the Veteran's 
employment.  Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social Security 
Administration decisions, statements from employers about job 
performance, lost time, or other evidence showing how the 
disability affected his ability to work.  The Veteran was also 
notified that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was 
further notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  The Veteran's claim was 
readjudicated following this notice by way of a January 2009 
supplemental statement of the case (SSOC).  Accordingly, the 
notice requirements of the VCAA have been satisfied.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran's Social Security Administration 
records were obtained and he was afforded VA examinations in 
connection with the current claim.  These examinations evaluated 
the Veteran's disability in conjunction with his prior history 
and described the psychiatric condition in sufficient detail so 
the Board's evaluation of the disability was an informed one.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As discussed above, the Board also finds substantial compliance 
with the April 2008 remand order in that VA provided the Veteran 
notice, obtained outstanding VA treatment records, and afforded 
the Veteran an examination as directed.  Thus, the Board finds 
that VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

An evaluation of 70 percent for PTSD is granted, subject to the 
law and regulations governing the payment of monetary benefits.


REMAND

I.  TDIU

As noted above, the Veteran's claim of entitlement to TDIU was 
before the Board in April 2008 and remanded at that time for 
additional evidentiary development, to include providing the 
Veteran an examination.  The RO was specifically instructed to 
provide the following:

An examination should also be conducted 
concerning the veteran's claim for TDIU.  The 
examiner is asked to express an opinion as to 
whether the veteran's service-connected 
disabilities preclude the veteran from 
obtaining and maintaining substantially 
gainful employment.  In addition, if the 
examiner finds that the veteran is unable to 
obtain and maintain substantially gainful 
employment as a result of his service-
connected disabilities, the examiner is asked 
to express an opinion as to whether the 
veteran's total disability based on 
individual unemployability is permanent.  The 
examiner must provide a complete rationale 
for any stated opinion.

Unfortunately, however, there is no indication of record that the 
Veteran was provided the requested examination.  Accordingly, 
another remand is required because the RO failed to comply with 
the Board's April 2008 remand order.  See Stegall, 11 Vet. App. 
at 270-71 (holding that a remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
Board's remand order).

In this regard, it is noted that the Veteran is a high school 
graduate who contends that he is totally disabled and unable to 
work as a result of his service-connected disabilities.  The 
Veteran's service-connected disabilities are PTSD; CAD, status-
post myocardial infarction associated with type II diabetes 
mellitus; and type II diabetes mellitus.  

The Veteran was also awarded Social Security Disability benefits 
in October 1994 on the basis of having the following "severe" 
disabilities: status-post discectomy (times two), somatoform pain 
disorder, adjustment disorder, muscle spasms and pain involving 
the lower back, and bursitis.  The Veteran's disability benefits 
were continued by way of a May 1999 Social Security 
Administration (SSA) opinion which identified the following 
"severe" disabilities: chronic lumbosacral strain with lumbar 
radiculopathy, status-post discectomy and two laminectomies; 
history of adjustment disorder; ulcers; shoulder impingement 
attributable to a rotator cuff injury; and a history of PTSD.

Additionally, the Veteran receives medical care through VA.  VA 
is required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that date from July 29, 2008 to the 
present.

In addition, it appears from the representative's submissions 
that the Montgomery RO is or was working on at least one other 
claim while the Appeals Management Center was working on the 
Board's remand.  As the RO may be developing claim(s) that could 
have an effect on the TDIU claim, it should be contacted and 
asked to provide a copy of any evidence, rating decisions, etc., 
that are potentially relevant to the TDIU claim.
 
II.  Earlier Effective Date Claim - CAD

The Veteran was awarded service connection for coronary artery 
disease (CAD), status-post myocardial infarction in a rating 
decision dated March 2005.  The RO evaluated the Veteran's 
disability as 30 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7005, effective July 29, 2004.  In April 2005, 
the Veteran filed a timely notice of disagreement (NOD) in which 
he requested an earlier effective date for the grant of service 
connection on this issue.  In particular, the Veteran requested 
an effective date of April 29, 2004, the date on which the 
Veteran allegedly filed the claim.  

The Court has held that where a NOD has been filed with regard to 
an issue, and a statement of the case (SOC) has not been issued, 
the appropriate Board action is to remand the issue for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  In light of the evidence described above, the RO should 
provide the Veteran an SOC that addresses the issue of 
entitlement to an earlier effective date for a grant of service 
connection for CAD, status-post myocardial infarction.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case to the 
Veteran and his representative addressing the 
issue of entitlement to an earlier effective 
date for the grant of service connection for 
coronary artery disease, status-post 
myocardial infarction.  The Veteran and his 
representative should be notified of the time 
limit within which a substantive appeal must 
be filed in order to perfect an appeal on the 
issue to secure appellate review by this 
Board.  

2.  The Montgomery RO should be contacted and 
asked to provide copies of any evidence, 
rating decisions, etc., that are in a 
temporary or other folder, that are relevant 
to the TDIU issue.    

3.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from July 29, 2008 to the 
present.

4.  After the above development is completed, 
make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA examination.  The claims folder must be 
made available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time and included in the 
examination report.

In particular, the examiner is asked to 
provide an opinion as to whether the Veteran 
is unable to secure or follow a substantially 
gainful occupation due to his service-
connected disabilities (either singularly or 
in conjunction with one another), taking into 
consideration his education as a high school 
graduate and his 20-year work experience as a 
laborer.  See January 1997 medical 
examination report from S. Fleming, Ph.D.; 
January 1999 medical examination report from 
V. Reddy, M.D.  The Veteran is service 
connected for PTSD, coronary artery disease 
and Type II diabetes mellitus.  The examiner 
may only consider the effect of the service-
connected disabilities, his education and 
work experience in rendering the opinion not 
the Veteran's age and nonservice-connected 
disabilities.  The examiner must provide a 
complete rationale for any stated opinion.   

5.  Thereafter, the RO should ensure that the 
development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


